Title: From Thomas Jefferson to Albert Gallatin, 16 September 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello Sep. 16. 08.
                  
                  Yours of the 3d. & 8th. were recieved yesterday, & I return you all the papers they covered, excepting the recommendations from Cincinnati, which the short delay of the post does not permit me to look into but in time for the next post. the successor to Alger of Georgia, recommended by   was appointed after 3. or 4. weeks delay & no other application being recieved. I suspect that Soderstrom’s application covers more objects than he speaks out, & some we ought not to aid. at any rate he can be told that every nation depends on it’s own means for enforcing it’s municipal laws, and that no other nation ought to intermeddle either to aid or defeat them.—Sugden’s application to send a vessel to the Havanna, to bring home the cargo of another vessel which is there, merely because he fears that other vessel may be condemned, & yet the cargo freed could not have been admitted, even had the application been made within the limited time; and is absolutely barred by that limitation. there is no ground for giving the permission, which would not render it inconsistent to refuse any other.—I send you a letter from a M. Permet at Baltimore, that he may recieve the answer of course & through the regular channel. whenever the papers shall be prepared for the changes proposed respecting the collection of the Internal revenue & Direct tax, I will sign them. I salute you with affection & respect.
                  
                     Th: Jefferson
                     
                  
               